Third District Court of Appeal
                               State of Florida

                        Opinion filed March 23, 2022.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D21-322
              Lower Tribunal Nos. 12-8712 SP & 20-275 AP
                          ________________

            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

Millennium Radiology, LLC, d/b/a Millennium Open MRI, a/a/o
                       Yadira Costa,
                                  Appellee.

      An Appeal from the County Court for Miami-Dade County, Ayana
Harris, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A. and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P. A., and Gary Marks (Fort Lauderdale), for appellee.


Before LOGUE, LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     We reverse and remand consistent with our recent decision in United

Automobile Insurance Company v. Millennium Radiology, LLC, 47 Fla. L.
Weekly D175, D177 (Fla. 3d DCA Jan. 12, 2022) (“Millennium's ‘identity’ is

not the same in each of these cases against United Auto; Millennium draws

its identity from its assignor from case to case. The identity element of

collateral estoppel, therefore, is not satisfied.”).




                                         2